CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Source Interlink Companies, Inc. Bonita Springs, Florida We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-16039, 333-64082, 333-64080, 333-107420 and 333-123330) and Form S-3 (No. 333-118655) of Source Interlink Companies, Inc. (the "Company") of our report dated April 14, 2008, relating to the consolidated financial statements, financial statement schedule, and the effectiveness of Source Interlink Companies, Inc.'s internal control over financial reporting which appears in the Company's Annual Report on Form 10-K. Chicago,
